Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 10/23/20.  Claim(s) 26 is new.  Claim(s) 1-26 are pending. Claim(s) 1-9, 18-21, and 23 have been withdrawn.  Claim(s) 10-17, 22, 24, 25, and 26 are examined herein. 
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to the 102 and 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these amendments in the amended and new rejections.  
The amendments have precipitated new issues, the following new rejection will now apply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-17, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hundley et al. (US 2003/0096815 A1; of record).
Hundley et al. discloses the prevention of infection with compositions comprising diclazuril (i.e. the instant election; see, for example, the abstract, claim 32, the examples, and throughout the document) and a pharmaceutically acceptable excipient.
The instant claims are drawn to prevention, which encompasses pretreatment in a patient without the indication; that is, to prevent something it cannot yet exist.  Therefore the claimed composition was disclosed as being administered to the claimed patient population.
While the prior art does not specifically teach the use for treating disorders associated to the inflammation induced by P. acnes “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Similarly, the imitations drawn to “wherein said disorders associated to the inflammation induced by P. acnes are acne, psoriasis, chronic urticaria, urticarial pigmentosa, cutaneous autoinflammatory diseases, hidradenitis, or atopic dermatis” are considered to not yet be exhibited by the patient population in the claimed prevention, and the limitations are therefore met.

Response to Arguments
The Applicant argues “According to the Examiner, Hundley discloses a composition comprising Diclazuril for use for preventing infections. The Examiner is thus of the opinion that the prevention of infections would include the prevention of disorders related to inflammation induced by P. acnes. Applicants respectfully submit that Hundley has been misinterpreted. Hundley relates to the treatment and prevention of protozoan infections … Applicants wish to stress that Claims 10-17, 22, and 24 are directed to methods for preventing and/or treating disorders associated with the inflammation induced by P. acnes. Inflammation induced by P. acnes is in no way similar to protozoan infections.”
This is not found persuasive.  As stated in the prior Office action, the instant claims encompass pretreatment/prevention, so under broadest reasonable interpretation the claimed patient population properly includes patients who do not yet 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hundley et al. (US 2003/0096815 A1; of record) as applied to claims 10-17, 22, and 24 above.
The instant claim is generally drawn to preventing disorders associated to the inflammation induced by P. acnes comprising administering diclazuril in a pharmaceutically acceptable excipient and further comprising a topical anti-inflammatory.
Hundley et al. discloses as above, and further discloses the use in combination with anti-inflammatory agents (see, for example, claim 22) and teaches that the disclosed prevention can take place via topical administration (see, for example, [0104], [0108], and [0109]).
Hundley et al. does not specifically disclose the prevention with the combination of diclazuril and a topical anti-inflammatory agent.
It would have been obvious to one of ordinary skill ion the art at the time of filing to use a combination of diclazuril and a topical anti-inflammatory agent.

With respect to the use for treating disorders associated to the inflammation induced by P. acnes, as stated above, the instant claims are drawn to prevention, which encompasses pretreatment in a patient without the indication; that is, to prevent something it cannot yet exist.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Based on the disclosure of Hundley et al. it would have been obvious to topically administer a composition of diclazuril and an anti-inflammatory, which would have provided the claimed prevention.

Response to Arguments
The Applicant argues “Applicants wish to stress that Hundley is not an appropriate publication for an obviousness analysis because it is not analogous art at least because treating protozoan infections is not the same field of endeavor as preventing and/or treating disorders associated with the inflammation induced by P. acnes and because treating protozoan infections is not even reasonably pertinent to preventing and/or treating disorders associated with the inflammation induced by P. acnes.”
This is not found persuasive.  As stated in the prior Office action, and restated above, the instant claims encompass pretreatment/prevention, and therefore includes patients who do not yet have “disorders associated to the inflammation induced by P. acnes”.  As stated in the prior Office action, and restated above, the cited prior art anticipates most of the claims and is therefore necessarily analogous in the use of the cited composition.
Due to the breadth with which the instant patient population is defined, the cited prior art overlaps with it and is therefore within the same field of endeavor.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2017/034984 A1). 
The instant claim is generally drawn to preventing disorders associated to the inflammation induced by P. acnes comprising administering diclazuril and erythromycin in a pharmaceutically acceptable excipient.
Zhang et al. discloses the treatment of infection with bacteria from the Borrelia genus and for treating Lyme disease (see, for example, the abstract and the whole document) comprising administering diclazuril (see, for example, the table on pg. 44, claims 6 and 9, and throughout the document) with pharmaceutically acceptable excipients (see, for example, pg. 28 lines 11-25).  Zhang et al. further teaches that the treatment can additionally beneficially include erythromycin (see, for example, pg. 13 lines 24-34, pg. 22 lines 19-26, and claim 12).
The instant claims are drawn to prevention, which encompasses pretreatment in a patient without the indication; that is, to prevent something it cannot yet exist.  Therefore the claimed composition was disclosed as being administered to the claimed population of patients who do not yet have disorders associated to the inflammation induced by P. acnes.
While the prior art does not specifically teach the use for treating disorders associated to the inflammation induced by P. acnes “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Similarly, the imitations drawn to “wherein said disorders associated to the inflammation induced by P. acnes are acne, psoriasis, chronic urticaria, urticarial pigmentosa, cutaneous autoinflammatory diseases, hidradenitis, or atopic dermatis” are considered to not yet be exhibited by the patient population in the claimed prevention, and the limitations are therefore met.

Conclusion
Claim(s) 1-9, 18-21, and 23 have been withdrawn.  Claim(s) 10-17, 22, 24, 25, and 26 are rejected.  No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627                                                                                                                                                                                                        
/SARAH PIHONAK/Primary Examiner, Art Unit 1627